Citation Nr: 0507155	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-13 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for post-traumatic stress disorder 
(PTSD).  

In September 2003 the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD.  The Board remanded the reopened claim 
for further development.  


FINDING OF FACT

The veteran has PTSD which was caused by active duty while in 
Long Binh Post, Republic of Vietnam, when there were rocket 
attacks.  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, PTSD was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  

The veteran essentially claims that he has PTSD primarily 
resulting from stressors arising from experiences in Vietnam.  
Service connection for PTSD requires medical evidence 
diagnosing the condition, a link (established by medical 
evidence) between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor(s) occurred.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304(f).  

The key issue in this claim is whether the veteran has a 
diagnosis of PTSD that meets the regulatory criteria.  If the 
diagnosis of a mental disorder does not conform to the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition [DSM- IV] or is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  38 
C.F.R.  § 4.125(a).  

The DSM-IV sets forth specific criteria, which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A.  The person has been exposed to a traumatic event in 
which both of the following were present:  (1) the 
person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others; (2) the person's response 
involved intense fear, helplessness, or horror.  

B.  The traumatic event is persistently reexperienced 
in one (or more) of the following ways: (1) recurrent 
and intrusive distressing recollections of the event, 
including images, thoughts, or perceptions; (2) 
recurrent distressing dreams of the event; (3) acting 
or feeling as if the traumatic event were recurring 
(includes a sense of reliving the experience, 
illusions, hallucinations, and dissociate flashback 
episodes, including those that occur on awakening or 
when intoxicated); (4) intense psychological distress 
at exposure to internal or external cues that symbolize 
or resemble an  aspect of the traumatic event; (5) 
physiological reactivity on exposure to internal or 
external cues that symbolize or resemble an  aspect of 
the traumatic event.  

C.  Persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness (not 
present before the trauma), as indicated by three (or 
more) of the following: (1) efforts to avoid thoughts, 
feelings, or conversations associated with the trauma; 
(2) efforts to avoid activities, places, or people that 
arouse recollections of the trauma; (3) inability to 
recall an important aspect of the trauma; (4) markedly 
diminished interest or participation in significant 
activities; (5) feeling of detachment or estrangement 
from others; (6) restricted range of affect (e.g., 
unable to have loving feelings); (7) sense of a 
foreshortened future (e.g., does not expect to have a 
career, marriage, children, or a normal life span).  

D.  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following: (1) difficulty falling or 
staying asleep; (2) irritability or outbursts of anger; 
(3) difficulty concentrating; (4) hypervigilance; (5) 
exaggerated startle response.  

E.  Duration of the disturbance (symptoms in Criteria 
B, C, and D) is more than 1 month.

F.  The disturbance causes clinically significant 
distress or impairment in social, occupational, or 
other important areas of functioning.

DSM-IV, pp. 427-429 (1994).

The veteran's DD Form 214 reflects that he was a generator 
operator with the 327 Signal Company.  His DA20 shows that 
that he served in Vietnam from August 1969 to July 1970.  His 
reported stressor was that while stationed at Long Binh, he 
was in a convoy on the way to Bearcat when the base was hit 
with 96 enemy rocket and mortar rounds, as well as other 
rocket attacks at Long Binh.  The veteran, through counsel, 
submitted the operational report of headquarters, Long Binh 
Post, Republic of Vietnam for the period ending January 31, 
1970, which verified the stressor, four rocket attacks at 
Long Binh over three months during the veteran's duty as a 
generator operator in Vietnam, as well as a large attack at 
Bearcat.  The Board is satisfied that the veteran's reported 
stressors have been confirmed by the documents contained in 
the claims file.  The question now is whether he has a 
diagnosis of PTSD consistent with the criteria in DSM-IV.

There is competent medical evidence that the veteran 
currently has PTSD linked to his reported Vietnam stressors.  
For example, a January 1994 VA examination report included 
the diagnosis that the veteran had some features of PTSD, 
chronic and major depression, recurrent type.  The VA 
examiner did not provide any reasons to support the 
diagnosis.  

In February 2002 a private psychologist wrote that he 
carefully reviewed the claims folder, the voluminous evidence 
and the social security file pertinent to the claim for 
service connection for a mental disorder to include PTSD in 
the case of the veteran.  It was the private psychologist's 
considered professional opinion, that the signs and symptoms 
reported in the medical evidence in this case were 
overwhelmingly diagnostic of chronic and severe PTSD, 
particularly in view of how the definition of "stressor" 
had changed since the diagnosis of PTSD was first introduced 
in DSM-III (1980), compared to how it is presently defined in 
DSM-IV.  

The February 2002 private psychologist wrote that in the DSM-
III, an attempt was made to objectify the notion of a 
traumatic stressor by conceptualizing it as "catastrophic", 
and stating that it (the stressor) had to "evoke significant 
symptoms of distress in almost everyone".  But, as clinical 
experience with the diagnosis of PTSD has grown since the 
condition was formally recognized, however, it has become 
increasingly clear there were individual differences 
regarding the capacity to cope with stress.  These 
observations prompted a recognition that trauma was not an 
external phenomenon that could be completely objectified.  
Some people appear to have different trauma thresholds, i.e., 
some are more protected, while others are more vulnerable to 
developing clinical syndromes after exposure.  

The February 2002 private psychologist indicated that members 
of the DSM-IV task force for PTSD had evidently taken these 
facts into account when they wrote, "There was some evidence 
that social supports, family history, childhood experiences, 
personality variables and preexisting mental disorders may 
influence the development of PTSD."  (DSM-IV, p. 426).  In 
the DSM-IV, the definition of "stressor" was changed to 
reflect individual differences in vulnerability and to allow 
for an individual's perception of whether or not an event was 
"traumatic" to the person who experienced, witnessed, or 
was confronted with an event or events that involved actual 
or threatened death or serious injury.  (p.428).  

The February 2002 private psychologist stated that because of 
his inherent vulnerability and constitutional limitations, 
the veteran was ill prepared for the stress of combat, and 
therefore more likely to develop PTSD than the average GI.  
To begin with, the veteran's general level of intellectual 
functioning was below average.  According to DSM-IV, 
diagnostic criteria for PTSD include a history of exposure to 
a traumatic event (the stressor criterion), and symptoms from 
each of three symptom clusters: intrusive recollections, 
avoidant/numbing symptoms and hyperarousal symptoms, a fifth 
criterion which concerns duration of these symptoms and a 
sixth which addresses the suffering and /or limitations of 
functioning imposed by the disorder.  The private 
psychologist goes on to enumerate how the veteran satisfies 
the diagnostic criteria for PTSD.  In conclusion, the private 
psychologist believed that it is as likely as not that the 
veteran developed PTSD as a result of his exposure to 
traumatic events in Vietnam.  Furthermore, there was no 
evidence of treatment for any mental disorder prior to the 
veteran's hardship discharge in 1970.  

In June 2003 the private psychologist wrote that he had 
carefully reviewed the evidence relative to the veteran's 
claim for service connection for PTSD to include the Decision 
Review Officer's supplemental statement of the case, the 
February 2003 transcript of the formal RO hearing, and the 
March 2003 VA examination report.  He goes on to discuss the 
evidence of record since his February 2002 medical opinion.  
He provides details of the veteran's reported stressors.  The 
private psychologist wrote that it seemed entirely reasonable 
that if the veteran had provided the VA examiner with details 
of his stressors, he would have been diagnosed with PTSD.  
The private psychologist indicated that the VA examiner did 
not list the transcript of the formal hearing as among the 
documents available for his review at the time of the 
examination.  That document may well have guided him in his 
efforts to link the symptoms of PTSD (which the VA examiner 
reports in considerable detail) with the all-important 
stressor.  The private psychologist concluded that what was 
at issue was not a matter of whether or not the veteran was 
exposed to a stressor or not - the record indicates that he 
was.  Rather it was a matter of what he found himself able to 
say about it, depending on the parameters of the situation in 
which he was asked.  

In June 2003 the private psychologist believed that the same 
factors which made the veteran particularly vulnerable to the 
stress of combat, i.e., his subnormal level of intellectual 
functioning, his dysfunctional family of origin, his naiveté, 
etc., continue to make this veteran overly-reliant on others 
when he finds himself in an unfamiliar situation.  In such 
situations - like that of a VA examination - when he did not 
have an advocate by his side to reassure him he freezes.  

In June 2003 the private psychologist wrote that on the other 
hand, when an advocate who knows the details of what happened 
to the veteran in Vietnam and is able to walk him through an 
account of it step by step (as did his representative at the 
hearing), he relaxed and was able to be more forthcoming.  In 
summary, the private psychologist indicated that the decision 
of the evidence of record since his February 2002 opinion 
does not change the conclusion reached in his February 2002 
opinion, that is, that it is as likely as not that the 
veteran developed PTSD as a result of his exposure to 
traumatic events in Vietnam.  If anything, the newer evidence 
further substantiates his assessment of the veteran as a 
vulnerable, dependent and easily traumatized person.  

Opposing the veteran's claims herein are the findings of VA 
examinations conducted in March 2003 and in October 2004.  

The March 2003 VA examination diagnoses were major depressive 
disorder, recurrent, moderate and PTSD, as related by the 
veteran.  The veteran's complete claims file was reviewed in 
its entirety, along with the veteran's DD214, DD215, and his 
DA Form 20.  The veteran's military medical records were 
reviewed.  An interview was held with the veteran in the 
accompaniment of his wife.  Information was also accessed 
from the VA computerized patient record system pertaining to 
the veteran.  No psychological testing was given, as it was 
deemed as not being necessary.  

The March 2003 VA examiner opined that the veteran appeared 
to have symptoms of PTSD.  The veteran had clearly been 
frustrated in the past, as his DD214 did not list his 
military service as his having been in Vietnam.  The veteran 
most certainly was in Vietnam and served over 10 months in 
the war zone.  However, it was impossible, based upon the 
information able to be provided by the veteran, to ascertain 
clearly what happened to him there and to link that stressor, 
if it did happen, to his current PTSD symptoms.  He resembled 
Vietnam Veterans who had PTSD, but it was also difficult to 
sort out, in that he apparently also had attention deficit 
hyperactivity disorder, perhaps in addition to a learning 
disorder, along with major depression.  

The conclusion of the March 2003 VA examiner was that the 
veteran served for 10 months in the war zone and for one year 
and five months total in the United States Army on active 
duty.  He clearly had a hard time after his military service.  
He had not been able to work for the past 15 years, and his 
work record before that was spotty at best.  The veteran 
continued to be clearly depressed in the opinion of this 
examiner.  However, it was not possible to clearly link the 
trauma, which cannot be adequately described by the veteran, 
with the PTSD symptoms that he describes.  As a result, the 
veteran's primary diagnosis would have to be major depressive 
disorder, recurrent, moderate.  

The October 2004 VA examination diagnosis was major 
depressive disorder, severe, without psychotic features, 
chronic.  The sources of information were the clinical 
interview of the veteran, accompanied by his wife, the claims 
files and the computerized patient record system.  The 
behavioral, cognitive, social, affective or somatic change 
that the veteran attributed to stress exposure were that he 
was no longer outgoing and he was no longer happy, and stated 
that he no longer desired to be around people, with the 
exception of his wife.  His specific PTSD symptoms that were 
present included avoidance/numbing, difficulty falling asleep 
and staying asleep, irritability and outbursts of anger, and 
difficulty concentrating.  The onset of the symptoms was 
Vietnam to current.  The frequency was daily and the severity 
of the symptoms was moderate.  The VA examiner commented that 
since his discharge from the Army, the veteran had been 
unable to maintain employment, social relationships, or 
recreation pleasure pursuits.  He is also negligent in his 
self-care.  The VA examiner opined that based on the 
information available, the veteran did not meet criteria B 
for PTSD.  

There are medical records stating that the veteran has PTSD 
from a service stressor, and other medical records finding no 
PTSD.  The most recent VA examination that concluded Criteria 
B were not met is countered by past medical evidence, 
including the private psychologist report, indicating all 
criteria were met.  The Board finds that the evidence is 
about evenly divided on the question of an acceptable PTSD 
diagnosis, and the veteran is given the benefit of the doubt 
on this point.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Thus, all elements for service 
connection for PTSD are met, and service connection for such 
psychiatric disorder is warranted.  In sum, the Board grants 
service connection for PTSD. 

In light of this result (a grant of service connection), a 
detailed discussion of VA's various duties to notify and 
assist with regard to this claim is unnecessary (because any 
potential failure of VA in fulfilling these duties is 
essentially harmless error).  


ORDER

Service connection for PTSD is granted, subject to the rules 
and payment of monetary benefits.  


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


